Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
Claims 1-2, 4-19 are pending. Claims 1, 2, 8, 9 are amended. Claims 10-14 are withdrawn. Claims 15-19 are new. Claim 3 is cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “current measurement device” (claim 18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination “current measurement device” (claim 18) shall be interpreted as comprising a Faraday cup or equivalents thereof in light of page 24 line 9-10 of the instant Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further claim interpretation not related to U.S.C. 112(f) interpretation:
Regarding claim 4, limitation “comprising a variable impedance disposed between the bias electrode and the ring electrode” is interpreted in light of Fig. 5 and Specification page 17 line 20-29 of the instant application as comprising a component of an electrical circuit capable of varying an electrical impedance between the bias electrode and ring electrode, wherein one of ordinary skill in the art would understand that such electrical components would include a variable resistor, variable inductor, or variable capacitor. Examiner additionally notes that variable impedance 160 depicted in Fig. 5 shows the circuit symbol for a variable capacitor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation "the ring bias power supply" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim since claim 15 depends on claim 1 which does not recite “a ring bias power supply.”
For the purpose of examination, claim 15 shall be interpreted as being dependent on claim 2 instead of claim 1 since claim 2 first recites and establishes “a ring bias power supply.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016).
Regarding claim 1, Rogers teaches a platen (comprising substrate support 111, Fig. 1 and 2A, para. [0018]), comprising: 
a dielectric material (comprising ceramic layer 237, Fig. 1, 2A, 2B, 4A, on which a workpiece (substrate 109, Fig. 1, 2A, 2B, 4A, para. [0022]) is disposed; 
a bias electrode (comprising electrode 134, Fig. 1A, 2A, 2B) disposed beneath the dielectric material (comprising 237, Fig. 1, 1A, 2B, 4A);
a bias power supply (comprising bias source 119, Fig. 1A, para. [0019]) in communication with the bias electrode (comprising 134 Fig. 1A, 2A) to supply a bias voltage, wherein the bias voltage comprises a pulsed DC voltage (para. [0022], [0025]);
a shield ring (comprising edge ring 242, Fig. 2A and 2B), in a shape of an annular ring to surround the workpiece (109, Fig. 1A and 2B), the shield ring constructed of a non-conductive material (“silicon carbide” para. [0028], note: the taught material is the same as that disclosed in the instant invention page 8 line 31-page 9 line 2); and
a ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B, para. [0027]) disposed beneath the shield ring (comprising 242, Fig. 2A and 2B); and
a controller (155, Fig. 1A, para. [0023]), wherein the controller controls (via variable capacitor 140, Fig. 1A, para. [0030]) a voltage applied to the ring electrode (comprising 238 including 139, Fig. 2A and 2B) so that a surface voltage of the shield ring (comprising 242, Fig. 2A and 2B) is nearly equal (i.e. “comparable”) to a surface voltage of the workpiece (“substrate”) (para. [0023], [0030]).
Regarding limitation “such that an incident angle of ions striking the workpiece varies by less than 0.5◦ across an entirety of the workpiece,” this is an intended use/functional limitation. Since the apparatus of Rogers teaches all of the structural limitations of the claim including a controller, a bias electrode, bias power supply, ring electrode and shield ring, and since Rogers teaches adjusting the voltage applied to the ring electrode to adjust the plasma sheath (245, Fig. 3C) to be approximately coplanar/flat (para. [0033]), which is the same concept disclosed in instant application page 14 line 4-14 and Fig. 4B and 8C, the apparatus of the same is considered capable of meeting the intended use/functional limitations.
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 4, Rogers further teaches a variable impedance (comprising variable capacitor 140, Fig. 1 and 4B) disposed (i.e. electrically disposed) between the bias electrode (comprising electrode 134 embedded in electrostatic chuck 229, Fig. 2A and 2B) and the ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B). More specifically, as understood from para. [0035] and [0038], the variable capacitor 140 is configured to adjust the power coupled from the electrostatic chuck 229/bias electrode to the ring electrode (comprising 139, Fig. 2A) and shield ring 242, wherein Fig. 4B element model shows that V0 represents power at the electrostatic chuck 229 from the bias source 119 (i.e. electrically representing the bias electrode) and variable capacitance c5 representing variable capacitor 140 is located between V0 and ring electrode (comprising 139, Fig. 2B and 4B) when following the electrical path from V0 toward C1 to C2 to ground to C5, through transmission lines 141 and ultimately electrode 139.
Regarding claim 5, Rogers further teaches that the shield ring (242, Fig. 2A, 2B) is constructed of silicon carbide (para. [0028]).
Regarding claim 6, Rogers further teaches that the shield ring (242, Fig. 2A, 2B) is disposed directly on the ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) as applied in claim 1 above and further in view of Dhindsa et al. (US 2009/0071938 A1 hereinafter “Dhindsa”).
Regarding claim 2, Rogers teaches all of the limitations of claim 1 as applied above including a controller (comprising 155, Fig. 1A) configured to control the voltage (via variable capacitor 140, para. [0030], [0035]) applied (i.e. coupled from the electrostatic chuck 229, para. [0035], [0038]) to the ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B) but does not explicitly teach a ring bias power supply in communication with the ring electrode, where the ring electrode and the bias electrode are independently controlled.
However, Dhindsa teaches a ring bias power supply (comprising 616, Fig. 6) in communication with the ring electrode (comprising HER 612, Fig. 6), where the ring electrode and the bias electrode (comprising bottom electrode 618, Fig. 6, para. [0061]) are independently controlled to enable independently controlling the ion energy on the workpiece (substrate 606, Fig. 6) (para. [0062]-[0063]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ring bias power supply in communication with the ring electrode (Rogers: comprising c ceramic ring 238 including circular electrode 139, Fig. 2A and 2B), where the ring electrode and the bias electrode are independently controlled in view of teachings of Dhindsa in the apparatus of Rogers to enable independently controlling the voltage applied to teach of the bias electrode and the ring electrode and thus independently control the ion energy on the workpiece (Dhindsa: para. [0063]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) as applied in claim 1 above and further in view of Brcka (US 2007 /0029193 A1).
Regarding claim 7, Rogers teaches all of the limitations of claim 1 as applied above including a ring electrode (comprising 238 including 139, Fig. 2B) and a shield ring (comprising 242, Fig. 2B) but does not explicitly teach wherein the ring electrode comprises a plurality of arcuate electrodes, each disposed beneath the shield ring and together forming an annular ring.
However, Brcka teaches a ring electrode (comprising biased electrode 50 in the form of annular bias ring 50a, Fig. 2A, 3A, paragraph [0035]; comprising segmented ring 50b, Fig. 3B, paragraph [0039]; comprising 50c, Fig. 4A; comprising 50d, Fig. 4B, paragraph [0035]) comprising a plurality of arcuate electrodes (comprising segments 51, Fig. 3A, paragraph [0037]; comprising segments 52, Fig.3B, paragraph [0036], [0039]; comprising cylindrical segments 61, Fig. 4A, paragraph [0040]; comprising segments 62, Fig. 4B, paragraph [0041]; paragraph [0042]) together forming an annular ring (as understood from Fig. 3A, 3B, 4A, 4B). Brcka teaches that such a configuration of a plurality of arcuate segments forming a ring electrode can enable azimuthal control of the plasma to compensate for azimuthal non-uniformity in a particular process for uniformity of wafer/workpiece processing (i.e. etching) (abstract, paragraph [0035],[0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ring electrode (Rogers: comprising 238 including 139, Fig. 2B) to including a plurality of arcuate electrodes together forming an annular ring (i.e. divide the ring electrode of Rogers into arcuate segments) in view of teachings of Brcka in the apparatus of Rogers as a known suitable alternative configuration of a ring electrode which would enable azimuthal control of the plasma for uniform wafer/workpiece processing (Brcka: abstract, paragraph [0035], [0042]). Furthermore, since Rogers teaches that the ring electrode (comprising 238 including 139, Fig. 2B) is disposed beneath the shield ring (242, Fig. 2B), when modifying Rogers in view of teachings of Brcka (i.e. dividing the ring electrode 290 of Collins into arcuate segments), limitation “each disposed beneath the shield ring” would be met.
Claim 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) in view of Brcka (US 2007 /0029193 A1) as applied to claim 7 above and further in view of Long et al. (US 2004/0018127 A1 hereinafter “Long”).
Regarding claim 8, Rogers in view of Brcka teaches all of the limitations of claim 7 as applied above including a ring electrode (Rogers: comprising 238 including 139, Fig. 2B) comprising a plurality of arcuate electrode (see teachings of Brcka as applied above).
Rogers in view of Brcka as applied above does not explicitly teach a plurality of arcuate power supplies, each arcuate power supply in communication with a respective arcuate electrode, where the arcuate power supplies are independently controlled. (Note: limitation “arcuate power supplies” is interpreted as “power supply for arcuate electrode” and does not necessarily limit the power supply to have an arcuate shape.)
However, Brcka teaches a power supply (comprising RF generator 55, Fig. 3A, 3B, 4A, 4B, paragraph [0038]-[0040]) and independently (i.e. individually) providing and controlling power supplied to each arcuate electrode (comprising segments 51, 52, 61, or 62 in Fig. 3A, 3B, 4A, 4B respectively; paragraph [0042],[0046]).
Additionally, Long teaches segmented or sub-electrodes (comprising segmented electrode 8 including sub-electrodes 10, Fig. 1 and 3, paragraph [0025]) for a platen (comprising segmented chuck 2, note: reference numeral 2 is not shown in Fig. 1 and 3 but one of ordinary skill in the art would understand that the overall structure shown in Fig. 1 and 3 comprises the chuck/platen; paragraph [0024] abstract). Long further teaches that each sub-electrode (comprising 10, Fig. 1 and 3) is configured with a respective power supply (comprising RF bias power supply 44, Fig. 2, 4, 5, paragraph [0027], [0030]; i.e. RF source, paragraph [0049]) that are independently controlled (abstract, paragraph [0009], [0030]). Long teaches that such a configuration can enable greater fine tuning of process control (paragraph [0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a plurality of arcuate power supplies, each arcuate power supply in communication with a respective arcuate electrode (i.e. configure the ring electrode of Rogers comprising 238 including 139, Fig. 2B) which was modified in claim 7 above to be divided into a plurality of arcuate segments such that each electrode segment would be connected to a respective individual power supply), where the arcuate power supplies are independently controlled (see teachings of Brcka (paragraph [0042],[0046]) and Long (paragraph [0049])) in view of teachings of Brcka and Long to enable independent control of each segment/arcuate electrode of the ring electrode and enable greater fine tuning of process control (Long: paragraph [0049]).
Regarding claim 9, Rogers in view of Brcka and Long teaches all of the limitations of claim 8 as applied above including a shield ring (Rogerss: 242, Fig. 2B); a plurality of power supplies (see teachings and combination of Long in claim 8 rejection); a plurality of arcuate electrodes (see teachings and combination of Brcka in claim 7 rejection), wherein each arcuate power supply of the plurality of power supplies is connected to a respective arcuate electrode (see teachings and combinations of claim 8 rejection above). Rogers further teaches adjusting the voltage applied to the ring electrode such that the voltage at the shield ring is comparable (i.e. equal) to the voltage of the substrate to adjust the plasma sheath (245, Fig. 3C) to be approximately coplanar/flat (para. [0030],[0033]).
Though taught in the prior art (Rogers), limitation “where the arcuate power supplies each supply a voltage to the respective arcuate electrode so that a surface voltage of the shield equals a surface voltage of the workpiece” is a functional/intended use limitation. Since Rogers in view of Brcka and Long teaches all of the structural limitations of claim 8 and 9 and Rogers further teaches adjusting the voltage applied to the ring electrode such that the voltage at the shield ring is comparable (i.e. equal) to the voltage of the substrate to adjust the plasma sheath (245, Fig. 3C) to be approximately coplanar/flat (para. [0030],[0033])and Brcka additionally teaches varying the voltage delivered to the segments of the electrode to correct for non-uniformities in plasma processing (paragraph [0047]), the apparatus of the same is considered capable of meeting the functional/intended use limitation.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) in view of Dhindsa et al. (US 2009/0071938 A1 hereinafter “Dhindsa”) as applied in claim 2 above and further in view of Kim et al. (US 2015/0325413 A1 hereinafter “Kim”).
Regarding claim 15, see discussion regarding claim interpretation/dependency in U.S.C. 112(b) rejections above, Rogers in view of Dhindsa as applied above teaches all of the limitations of claim 2 including a ring bias power supply (see teachings of Dhindsa). Further it would be clear to one of ordinary skill in the art that when modifying the apparatus of Rogers with the teachings of Dhindsa that the ring electrode having the ring bias power supply would be configured to/capable of supplying the shield ring (Rogers: comprising edge ring 242, Fig. 2A and 2B) with a ring bias voltage.
Rogers in view of Dhindsa as applied above does not explicitly teach wherein the ring bias voltage comprises a pulsed DC voltage.
However, Kim teaches a pulsed DC voltage to a shield ring (comprising outer ring 230, Fig. 1, 5B; see also alternative ring configurations in Fig. 10A-10C) via second DC power generator (290, Fig. 1) to affect the electric field at the edge of the workpiece (substrate 100, Fig. 5A) to enable uniform workpiece/substrate processing (para. [0112]-[0115]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ring bias power supply to produce a DC pulsed voltage in view of teachings of Kim in the apparatus of Rogers in view of Dhindsa as a known suitable alternative configuration of ring bias power supply which would enable uniform substrate processing (Kim: para. [0115]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) as applied in claim 1.
Regarding claim 16, Rogers teaches all of the limitations of claim 1 as applied above including a controller (comprising 155, Fig. 1A) configured to control the voltage (via variable capacitor 140, para. [0030], [0035]) applied (i.e. coupled from the electrostatic chuck 229, para. [0035], [0038]) to the ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B) but does not explicitly teach wherein the controller controls the voltage applied to the ring electrode based on hours of operation.
However, though Rogers does not teach specifically “hours of operation,” Rogers teaches controlling the voltage applied to the ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B) via tuning the variable capacitor 140 (para. [0030],[0035][0038]) after processing a predetermined number of substrates (para. [0039], Fig. 5) until the edge ring/shield ring is unusable or the tunable capacitor is unable to provide sufficient adjustment of the plasma sheath (bottom of para. [0039]). 
Further, one of ordinary skill in the art would understand that “processing a predetermined number of substrates” would take a certain number of “hours of operation” of the apparatus.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to control the voltage applied to the ring electrode based on hours of operation in view of teachings of Rogers to enable adjusting the plasma sheath based on the duration or number of times the apparatus/shield ring is used and worn until the shield ring requires replacement (Rogers: para. [0039]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) as applied in claim 1 and further in view of Marakhtanov et al. (US 2018/0025891 A1 hereinafter “Marakhtanov”).
Regarding claim 17, Rogers teaches all of the limitations of claim 1 as applied above including a controller (155, Fig. 1A) and a ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B) but does not explicitly teach wherein the controller controls the voltage applied to the ring electrode based on measured voltages generated at surfaces of the workpiece and shield ring.
However, Rogers teaches adjusting a voltage at the shield ring (edge ring 242, Fig. 3C) to be comparable/equal to that of the workpiece (substrate 109, Fig. 3C) to adjust the plasma sheath to become flat/coplanar (para. [0030], [0033]).
Additionally, Marakhtanov teaches monitoring the voltages of the plasma sheath above the wafer and at a wafer edge (i.e. measure voltages generated at surfaces of the workpiece and the shield ring) and the magnitude of the voltage is adjusted to achieve process results (para. [0015]). Marakhtanov further teaches adjusting the voltage applied to the shield/edge ring to achieve the desired ion incident angle at the edge of the workpiece/wafer (Fig. 8B, para. [0115]-[0118]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to control the voltage applied to the ring electrode (Rogers: comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B) based on measured voltages generated at surfaces of the workpiece and shield ring (Rogers: 242, Fig. 2B) in view of teachings of Rogers and Marakhtanov in the apparatus of Rogers as a known suitable means of monitoring and controlling the voltage at the edge of a workpiece to achieve the desired ion incident angle for the desired process results (Markhatnov: para. [0115]) (i.e. measuring the voltages to ensure the voltages at the workpiece and the shield ring are comparable/similar to achieve flat/coplanar plasma sheath for uniform processing, Rogers: para. [0030], [0033]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) as applied in claim 1 and further in view of Yokogawa et al. (US 2010/0006225 A1 hereinafter “Yokogawa”).
Regarding claim 18, Rogers teaches all of the limitations of claim 1 as applied above including a controller (155, Fig. 1A) and a ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B) but does not explicitly teach a current measurement device (interpreted under U.S.C. 112(f) as comprising a Faraday cup or equivalents thereof) in communication with the controller to measure current directed toward the workpiece, wherein the controller uses input from the current measurement device to calculate a voltage to apply to the ring electrode.
However, Yokogawa teaches a current measurement device comprising a Faraday cup (11, Fig. 1 and 4, para. [0019], [0027]) in communication with the controller (comprising control section 21, Fig. 4, para. [0020]) to measure current directed toward the workpiece (wafer 1, Fig. 1 and 4, para. [0027] “vicinity of the end portion of the silicon wafer 1”), wherein the controller uses input from the current measurement device (11, Fig. 1 and 4) to calculate a voltage to apply to the ring electrode (comprising focus ring lower electrode 12, Fig. 1, para [0019], [0029]) wherein Yokogawa teaches that such a configuration enables automatic control of the voltage applied to the ring electrode and detect the use limit of the shield ring (focus ring 9, Fig. 1) to indicate when the shield ring should be exchanged/replaced(para. [0029]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a current measurement device comprising a Faraday cup (Yokogawa: 11, Fig. 1) and configured to be in communication with the controller (Rogers: 155, Fig. 1A) to measure current directed toward the workpiece, wherein the controller uses input from the current measurement device to calculate a voltage to apply to the ring electrode (Rogers: comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B) in view of teachings of Yokogawa in the apparatus of Rogers to enable automatic control of the voltage applied to the ring electrode and to enable detection of when the shield ring should be exchanged/replaced (Yokogawa: para. [0029]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) as applied in claim 1 and further in view of Negishi et al. (US 2010/0025369 A1).
Regarding claim 19, Rogers teaches all of the limitations of claim 1 as applied above including a controller (155, Fig. 1A) and a ring electrode (comprising ceramic ring 238 including circular electrode 139, Fig. 2A and 2B) but does not explicitly teach wherein the controller calculates the voltage to apply to the ring electrode based on a difference in height between the workpiece and the shield ring.
However, Negishi teaches a controller (comprising control PC 17, Fig. 1, 12) configured to calculate a voltage applied the ring electrode (comprising conductor ring 12, Fig. 1 and 12) based on a difference in height between the workpiece and the shield ring (para. [0033], [0043]).
Additionally, both Rogers and Negishi teach that as the shield ring/focus or edge ring erodes/becomes consumed during substrate/workpiece processing the plasma/ion sheath at the interface of the substrate/workpiece and the shield ring/focus or edge ring drops or becomes non-coplanar /not flat causing processing non-uniformities (Rogers: para. [0034], Fig. 3B; Negishi: para. [0007], Fig. 5A and 5B).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the controller to calculates the voltage to apply to the ring electrode based on a difference in height between the workpiece and the shield ring (i.e. by providing a means to measure the height difference between the workpiece and the shield ring such as that taught by Negishi and providing instructions/recipe to the controller to perform calculations) in view of teachings of Negishi in the apparatus of Rogers to enable control/adjustment of the voltage applied to the shield ring to maintain the plasma/ion sheath at coplanar configuration at the edge of the workpiece for uniform workpiece processing as the shield ring becomes consumed/eroded during normal processing.
Claim 1, 2, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0325413 A1 hereinafter “Kim”) in view of Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016).
Regarding claim 1, Kim teaches a platen (comprising chuck 210, Fig. 1, 10A-10C), comprising:
 a workpiece (comprising 100, Fig. 1, 10A-10C) is disposed on the platen; 
a bias electrode (comprising a portion of chuck 210 formed of a conductive material and used as an electrode, Fig. 1, 10A-10C) (para. [0085]);
 a bias power supply (comprising first DC power generator 280, Fig. 1) in communication with the bias electrode (comprising portion of chuck 210, Fig. 1) to supply a bias voltage, wherein the bias voltage comprises a pulsed DC voltage (para. [0085], [0101]-[0103]);
 a shield ring (comprising cover 90, Fig. 10B), in a shape of an annular ring to surround the workpiece (100, Fig. 10B), the shield ring constructed of a non-conductive material (i.e. insulating material such as quartz, para. [0142]); and 
a ring electrode (comprising conductive ring 70, Fig. 10B) disposed beneath the shield ring (comprising 90, Fig. 10B); and 
a controller (comprising first controller 282, Fig. 3; comprising second controller 292, Fig. 6) (para. [0103]-[0104],[0118] –[0119]).
Kim does not explicitly teach a dielectric material on which a workpiece is disposed and that the bias electrode is disposed beneath the dielectric material, and wherein the controller controls a voltage applied to the ring electrode so that a surface voltage of the shield ring is nearly equal to a surface voltage of the workpiece such that an incident angle of ions striking the workpiece varies by less than 0.5◦ across an entirety of the workpiece.
However, Kim further teaches that the platen (chuck 210, Fig. 1) can be an electrostatic chuck (para. [0081]).
Additionally, Rogers teaches a platen comprising an electrostatic chuck (comprising 229, Fig. 1) including dielectric material (comprising ceramic layer 237 and insulating material 236, Fig. 1, 2A, 2B, 4A, on which a workpiece (substrate 109, Fig. 1, 2A, 2B, 4A, para. [0022]) is disposed; a bias electrode (comprising electrode 134, Fig. 1A, 2A, 2B) disposed beneath the dielectric material (comprising 237, Fig. 1, 1A, 2B, 4A).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the platen to include a dielectric material on which a workpiece is disposed and that the bias electrode (Kim: comprising conductive portion of 210, Fig. 1, para. [0085]) is disposed beneath the dielectric material (i.e. provide a dielectric material on the conductive portion of chuck 210 of Kim) in view of teachings of Rogers in the apparatus of Kim as a known suitable alternative configuration of a platen comprising an electrostatic chuck for suitably holding a substrate/workpiece for processing.
Rogers further teaches a controller (155, Fig. 1A, para. [0023]), wherein the controller controls (via variable capacitor 140, Fig. 1A, para. [0030]) a voltage applied to the ring electrode (comprising 238 including 139, Fig. 2A and 2B) so that a surface voltage of the shield ring (comprising 242, Fig. 2A and 2B) is nearly equal (i.e. “comparable”) to a surface voltage of the workpiece (“substrate”) (para. [0023], [0030]). Rogers teaches that such a configuration would enable uniform workpiece (“substrate”) processing (para. [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to control a voltage applied to the ring electrode so that a surface voltage of the shield ring is nearly equal to a surface voltage of the workpiece in view of teachings of Rogers in the apparatus of Kim in view of Rogers to enable uniform workpiece processing (Rogers: para. [0033]).
Regarding limitation “such that an incident angle of ions striking the workpiece varies by less than 0.5◦ across an entirety of the workpiece,” this is an intended use/functional limitation. Since the apparatus of Kim in view of Rogers teaches all of the structural limitations of the claim including a controller, a bias electrode, bias power supply, ring electrode and shield ring, and since Rogers further teaches that adjusting the voltage applied to the ring electrode to adjust the plasma sheath (245, Fig. 3C) to be approximately coplanar/flat (para. [0033]), which is the same concept disclosed in instant application page 14 line 4-14 and Fig. 4B and 8C, the apparatus of the same is considered capable of meeting the intended use/functional limitations. See relevant case law cited above.
Regarding claim 2, Kim in view of Rogers teaches all of the limitations of claim 1 above and Kim further teaches a ring bias power supply (comprising second DC power generator 290, Fig. 1 and 6, para. [0118]) in communication with the ring electrode (comprising 70, Fig. 10B, para. [0142]).
Kim in view of Rogers as applied above do not explicitly teach that the ring electrode and the bias electrode are independently controlled (interpreted as the voltage applied to the ring electrode and the bias electrode are independently controlled).
However, Kim further teaches that each of the ring electrode (comprising 70 of outer ring 230a, Fig. 10B) and the bias electrode (comprising conductive portion of chuck 210, Fig. 1, para. [0085]) have a respective DC power generator (i.e. first DC power generator 280 connected to bias electrode (comprising portion of 210) and second DC power generator 290 conned to ring electrode as disclosed in para.  [0101]) and that a magnitude of voltage applied to the ring electrode (i.e. second DC signal applied to the ring electrode 70/outer ring 230) and the bias electrode (i.e. first DC signal applied to the conductive portion of chuck 210, Fig. 1, para. [0085]) may be different (para. [0116], claim 53 and 55).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ring electrode and the bias electrode to be independently/separately controlled in view of teachings of Kim in the apparatus of Kim in view of Rogers to enable improved control over the voltage applied to each of the ring electrode and the bias electrode for uniform workpiece/substrate processing.
Regarding claim 6, Kim in view of Rogers teaches all of the limitations of claim 1 above and Kim further teaches wherein the shield ring (90, Fig. 10B) is disposed directly on the ring electrode (70, Fig. 10B) (para. [0142]).
Regarding claim 15, Kim in view of Rogers teaches all of the limitations of claim 1 above and Kim further teaches wherein the ring bias power supply (comprising 290, Fig. 1) supplies a ring bias voltage to the shield ring (comprising outer ring 230, Fig. 1; comprising outer ring 230a, Fig. 10B, para. [0142]), wherein the ring bias voltage comprises a pulsed DC voltage (para. [0101], [0111], [0135]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0325413 A1 hereinafter “Kim”) in view of Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) as applied above in claims 1, 2, 6, 15 and further in view of Brcka (US 2007 /0029193 A1).
Regarding claim 7, Kim in view of Rogers teaches all of the limitations of claim 1 including a ring electrode (Kim: 70, Fig. 10B) disposed beneath the shield ring (Kim: comprising 90, Fig. 10B) but does not explicitly teach the ring electrode comprises a plurality of arcuate electrodes, each disposed beneath the shield ring and together forming an annular ring.
However, Brcka teaches a ring electrode (comprising biased electrode 50 in the form of annular bias ring 50a, Fig. 2A, 3A, paragraph [0035]; comprising segmented ring 50b, Fig. 3B, paragraph [0039]; comprising 50c, Fig. 4A; comprising 50d, Fig. 4B, paragraph [0035]) comprising a plurality of arcuate electrodes (comprising segments 51, Fig. 3A, paragraph [0037]; comprising segments 52, Fig.3B, paragraph [0036], [0039]; comprising cylindrical segments 61, Fig. 4A, paragraph [0040]; comprising segments 62, Fig. 4B, paragraph [0041]; paragraph [0042]) together forming an annular ring (as understood from Fig. 3A, 3B, 4A, 4B). Brcka teaches that such a configuration of a plurality of arcuate segments forming a ring electrode can enable azimuthal control of the plasma to compensate for azimuthal non-uniformity in a particular process for uniformity of wafer/workpiece processing (i.e. etching) (abstract, paragraph [0035],[0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ring electrode (Kim: 70, Fig. 10B) to including a plurality of arcuate electrodes together forming an annular ring (i.e. divide the ring electrode 70 of Kim into arcuate segments) in view of teachings of Brcka in the apparatus of Kim in view of Rogers as a known suitable alternative configuration of a ring electrode which would enable azimuthal control of the plasma for uniform wafer/workpiece processing (Brcka: abstract, paragraph [0035], [0042]). Furthermore, since Kim teaches that the ring electrode (70, Fig. 10B) is disposed beneath the shield ring (90, Fig. 10B), when modifying the apparatus of Kim in view of Rogers considering teachings of Brcka (i.e. dividing the ring electrode 70 of Kim into arcuate segments), limitation “each disposed beneath the shield ring” would be met.
Claim 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0325413 A1 hereinafter “Kim”) in view of Rogers (US 2017/0213753 A1 having an effectively filed date of Jan 22, 2016) and Brcka (US 2007 /0029193 A1) as applied to claim 7 above and further in view of Long et al. (US 2004/0018127 A1 hereinafter “Long”).
Regarding claim 8, Kim in view of Rogers and Brcka teaches all of the limitations of claim 7 as applied above including a ring electrode (Kim: 70, Fig. 10B) comprising a plurality of arcuate electrode (see teachings of Brcka as applied above).
Kim in view of Rogers and Brcka as applied above does not explicitly teach a plurality of arcuate power supplies, each arcuate power supply in communication with a respective arcuate electrode, where the arcuate power supplies are independently controlled. (Note: limitation “arcuate power supplies” is interpreted as “power supply for arcuate electrode” and does not necessarily limit the power supply to have an arcuate shape.)
However, Brcka teaches a power supply (comprising RF generator 55, Fig. 3A, 3B, 4A, 4B, paragraph [0038]-[0040]) and independently (i.e. individually) providing and controlling power supplied to each arcuate electrode (comprising segments 51, 52, 61, or 62 in Fig. 3A, 3B, 4A, 4B respectively; paragraph [0042],[0046]).
Additionally, Long teaches segmented or sub-electrodes (comprising segmented electrode 8 including sub-electrodes 10, Fig. 1 and 3, paragraph [0025]) for a platen (comprising segmented chuck 2, note: reference numeral 2 is not shown in Fig. 1 and 3 but one of ordinary skill in the art would understand that the overall structure shown in Fig. 1 and 3 comprises the chuck/platen; paragraph [0024] abstract). Long further teaches that each sub-electrode (comprising 10, Fig. 1 and 3) is configured with a respective power supply (comprising RF bias power supply 44, Fig. 2, 4, 5, paragraph [0027], [0030]; i.e. RF source, paragraph [0049]) that are independently controlled (abstract, paragraph [0009], [0030]). Long teaches that such a configuration can enable greater fine tuning of process control (paragraph [0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a plurality of arcuate power supplies, each arcuate power supply in communication with a respective arcuate electrode (i.e. configure the ring electrode Kim (70, Fig. 10B) which was modified in claim 7 above to be divided into a plurality of arcuate segments such that each electrode segment would be connected to a respective individual power supply), where the arcuate power supplies are independently controlled (see teachings of Brcka (paragraph [0042],[0046]) and Long (paragraph [0049])) in view of teachings of Brcka and Long to enable independent control of each segment/arcuate electrode of the ring electrode and enable greater fine tuning of process control (Long: paragraph [0049]).
Regarding claim 9, Kim in view of Rogers, Brcka and Long teaches all of the limitations of claim 8 as applied above including a shield ring (Kim: 90, Fig. 10B); a plurality of power supplies (see teachings and combination of Long in claim 8 rejection); a plurality of arcuate electrodes (see teachings and combination of Brcka in claim 7 rejection), wherein each arcuate power supply of the plurality of power supplies is connected to a respective arcuate electrode (see teachings and combinations of claim 8 rejection above). Rogers further teaches adjusting the voltage applied to the ring electrode such that the voltage at the shield ring is comparable (i.e. equal) to the voltage of the substrate to adjust the plasma sheath (245, Fig. 3C) to be approximately coplanar/flat (para. [0030],[0033]).
Though taught in the prior art (Rogers), limitation “where the arcuate power supplies each supply a voltage to the respective arcuate electrode so that a surface voltage of the shield equals a surface voltage of the workpiece” is a functional/intended use limitation. Since Kim in view of Rogers, Brcka and Long teaches all of the structural limitations of claim 8 and 9 and Rogers further teaches adjusting the voltage applied to the ring electrode such that the voltage at the shield ring is comparable (i.e. equal) to the voltage of the substrate to adjust the plasma sheath (245, Fig. 3C) to be approximately coplanar/flat (para. [0030],[0033])and Brcka additionally teaches varying the voltage delivered to the segments of the electrode to correct for non-uniformities in plasma processing (paragraph [0047]), the apparatus of the same is considered capable of meeting the functional/intended use limitation.
Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below.
Applicant argues (remarks bottom of page 6 - top of page 7) regarding independent claim 1 that Collins does not teach a bias voltage comprising a pulsed DC voltage as required by amended claim 1.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being anticipated by Rogers and additionally unpatentable over Kim in view of Rogers as discussed in detail in claims rejections above. Collins is no longer cited in the current rejections; therefore, Applicant’s arguments are moot.
Applicant argues (remarks bottom of page 8-top of page 9) regarding independent claim 1 that Johnson teaches RF power and does not teach a bias voltage comprising a pulsed DC voltage as required by amended claim 1.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being anticipated by Rogers and additionally unpatentable over Kim in view of Rogers as discussed in detail in claims rejections above. Johnson is no longer cited in the current rejections; therefore, Applicant’s arguments are moot.
Applicant argues (remarks middle of page 9) that Brcka discloses that the segments 51, 52, 61, 62 may be driven with pulsed DC voltage, but does not disclose that the substrate holder may be driven with a pulsed DC voltage. Additionally, Brcka does not disclose or suggest that pulsed DC voltage may be effective in controlling the surface voltage of the shield ring so that it is nearly equal to a surface voltage of the workpiece such that an incident angle of ions striking the workpiece varies by less than 0.5 degrees across an entirety of the workpiece.
Examiner responds that “pulsed DC voltage … effective in controlling the surface voltage of the shield ring” is not commensurate with claim 1 limitations. The claims require that the pulsed DC voltage is applied to the bias electrode. Additionally, independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being anticipated by Rogers and additionally unpatentable over Kim in view of Rogers as discussed in detail in claims rejections above. Brcka is not cited to teach the limitations of claim 1. In the instant case, both Rogers and Kim teach pulsed DC voltage applied to the bias electrode, as discussed in detail in claims rejection above. Rogers additionally teaches adjusting the voltage of the workpiece to be nearly equal (i.e. “comparable”) to that of the shield ring to adjust the plasma/ion sheath to be coplanar/flat (Rogers: para. [0030], [0033], Fig. 3B), as discussed in detail in claims rejections above. Regarding limitation “such that an incident angle of ions striking the workpiece varies by less than 0.5◦ across an entirety of the workpiece,” this is an intended use/functional limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since Kim and Rogers as applied above in detail in claims rejections teach all the structural limitations of the claim including a controller, a bias electrode, bias power supply, ring electrode and shield ring, and since Rogers further teaches that adjusting the voltage applied to the ring electrode to adjust the plasma sheath (245, Fig. 3C) to be approximately coplanar/flat (para. [0033]), which is the same concept disclosed in instant application page 14 line 4-14 and Fig. 4B and 8C, the apparatus of the same is considered capable of meeting the intended use/functional limitations.
In light of the above, independent claim 1 is rejected. Additionally, new claims 15-19 are rejected as discussed in detail in claims rejections above. Further, depending claims 2, 4-9 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogasawara (JP2007258417A) teaches adjusting a voltage applied to a shield ring (focus ring 15, Fig. 2-4) based on hours of operation (para. [0047]-[0049]).
Dhindsa (US 2011/0011534 A1) teaches adjusting/optimizing a voltage applied to a shield ring (edge ring 112, Fig. 3A-3B) to control angular distribution of ions in the plasma around the edge of the substrate (para. [0021]-[0027]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716